Citation Nr: 1614529	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2011 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified before the undersigned via videoconference regarding his sleep apnea claim only.  A transcript of the hearing is of record.  During the hearing, it was noted that the Veteran was separately appealing the following service connection claims and was requesting a videoconference hearing with respect to them: bladder incontinence as secondary to service-connected intervertebral disc syndrome (IVDS), lumbar spine, with spondylosis; bowel incontinence as secondary to service-connected IVDS, lumbar spine, with spondylosis; bilateral pes planus; plantar fasciitis; and heel spurs, as well as entitlement to special monthly compensation based on aid and attendance or housebound benefits.  It was noted that such issues were still being developed and a hearing on those issues would be held in the future.  Accordingly, such matters are not addressed herein.

Following the hearing, the Veteran subsequently submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, obstructive sleep apnea had its onset in service.

CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for obstructive sleep apnea herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.
	
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for obstructive sleep apnea, which he contends began in service.  

The Veteran's April 1974 service entrance examination is silent for any upper respiratory or sleep-related complaints.  Service treatment records document multiple entries of treatment for upper respiratory infections/ upper respiratory symptoms, including in July 1974, August 1974, October 1974 and February 1976. During the May 1977 separation examination, the Veteran reported ear, nose or throat trouble, and frequent trouble sleeping.  The examining clinician attributed the Veteran's sleep problems to situational stress.

Post-service, the Veteran was first diagnosed with obstructive sleep apnea in November 2000 following a private sleep study.  Such private records note the Veteran's history of sinus problems, daily fatigue, and that he becomes drowsy during the day any time he is not actively engaged.

In May 2011, the Veteran underwent a VA respiratory examination.  The examiner noted the Veteran's report on his service separation examination of problems sleeping, which was then attributed to situational stress.  The examiner noted that many patients with classic symptoms of obstructive sleep apnea will be found not to have obstructive sleep apnea when tested with a formal sleep study, and that the major hallmark symptom of obstructive sleep apnea is daytime somnolence.  He stated that the Veteran did not have documentation of chronic hypersomnolence while in service and that he was not diagnosed with sleep apnea until November 2000, during which time many anatomic or physiologic changes could have occurred in the Veteran.  Therefore, the examiner opined that it was less likely than not that the Veteran's claimed obstructive sleep apnea was related to service.

However, the Veteran also submitted a February 2011  medical opinion from a VA physician, Board-certified in sleep medicine.  She noted the Veteran's lay reports of sleep-related difficulties during service, as well as his post service history, and in essence, considered that it was consistent with the onset of obstructive sleep apnea in service.  

The Board notes that the Veteran is competent to describe symptoms experienced during service and subsequently, as such is subject to lay observation.  Layno v. Brown, 6 Vet. App. 465.  Additionally, the Board finds that the Veteran's statements are credible, as they are not inconsistent with the evidence of record.  See Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).

Here, the Board notes that the May 2011 VA examiner did not credit the Veteran's account in any significant way when concluding it less likely the onset of sleep apnea was in service.  The Board, however, can discern no articulable reason to discredit the Veteran's testimony.  Given that, together with the favorable medical opinion, and resolving any reasonable doubt in favor of the Veteran, the Board finds that a basis upon which to grant service connection for obstructive sleep apnea is presented.


ORDER

Service connection for obstructive sleep apnea is granted.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


